Citation Nr: 0911405	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1974 to September 
1977, followed by periods of Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  

The Veteran requested and was afforded a hearing before a 
Decision Review Officer (DRO) at the RO in Atlanta, Georgia 
in April 2005.  A written transcript of this hearing was 
prepared and incorporated into the evidence of record.  

While the Veteran's appeal was pending before the Board, the 
RO issued a rating decision in January 2007 reopening and 
granting the Veteran's claim of service connection for a 
lower back disorder.  Since this grant constituted a full 
grant of the benefits sought on appeal, this claim is no 
longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file reveals that additional RO action on the 
claim on appeal is warranted.  Additional evidence pertinent 
to the Veteran's claim (a private letter from Dr. C.G., 
discussing the Veteran's right knee received by VA in March 
2007) was associated with the record after the RO issued the 
last statement of the case (SOC) in January 2007, but before 
the RO certified the appeal to the Board in December 2008.  
The January 2007 SOC indicates that Dr. C.G.'s previous 
letters, which opined that the Veteran's knee disorder had 
been aggravated by his service-connected back disorder, were 
not considered to be reliable because they did not indicate 
whether it was the right or left knee that was being referred 
to.  The new evidence addresses this fact.  Under these 
circumstances, a remand for initial consideration of this 
evidence by the agency of original jurisdiction (in this 
case, the RO) and for preparation of an SSOC reflecting such 
consideration is warranted.  See 38 C.F.R. §§ 19.31, 19.37 
(2008).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The Veteran's claim should be 
readjudicated based on the entirety of the 
evidence of record.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

